Case 4:20-cv-00387-JFH-CDL Document 31 Filed in USDC ND/OK on 01/28/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT FOR
                   THE NORTHERN DISTRICT OF OKLAHOMA



  ROMA PRESLEY, AS SPECIAL
  ADMINISTRATOR OF THE ESTATE OF
  JOSHUA WAYNE HARVEY,

                      Plaintiff,

  v.                                             Case No.: 20-CV-00387-JFH-CDL

  CITY OF TULSA, a municipal corporation;
  NIGEL HARRIS, individually;
  STEVEN DOUGLAS, individually;
  JAYE TAYLOR, individually;
  PATRICK DUNLAP, individually;
  CHARLES JORDAN, individually,
  AMERICAN MEDICAL RESPONSE AMBULANCE
  SERVICE, INC., a foreign corporation;

                      Defendants.



                                         ORDER

        This matter comes before the Court, by referral of the District Judge, on the

  Unopposed Application (Doc. 29) for Writ of Assistance of Defendant City of Tulsa,

  defendants Harris, Douglas, Taylor, Dunlap, and Jordan and at the request of the Office

  of the Chief Medical Examiner, State of Oklahoma, that an Order be entered directing the

  Office of the Chief Medical Examiner to produce and permit inspection and copying of

  all documents in the Medical Examiner Case File, including but not limited to an

  allocation of the tissue and blood samples, recuts of the microscopic slides, and


                                             1
Case 4:20-cv-00387-JFH-CDL Document 31 Filed in USDC ND/OK on 01/28/21 Page 2 of 3




  photographs if applicable concerning the death of Joshua Wayne Harvey, with the

  exception of those documents to which the Medical Examiner claims a privilege and/or is

  prohibited by statute from producing. The defendants request that said samples be

  produced on or before fourteen (14) business days after receipt by the Office of Chief

  Medical Examiner of a certified copy of this Order, and as provided by State Statutes,

  including costs to the requesting party. The parties agree that any and all Subpoenas,

  Motions, or Orders in the above-captioned lawsuit pending before this Court in which the

  Office of the Chief Medical Examiner is an interested party shall be rendered moot by

  this Order.

         Upon consideration of the Unopposed Application, the lack of objection of any

  party to this action and lack of objection by the Chief Medical Examiner, the Court finds

  and concludes that good cause has been shown in support of the Unopposed Application

  (Doc. 29) and that it should be, and it is hereby, granted, as follows:

         1.     The Office of the Chief Medical Examiner of Oklahoma is directed to

  produce and permit inspection and copying of all documents in the Medical Examiner

  Case File, including but not limited to an allocation of the tissue and blood samples,

  recuts of the microscopic slides, and photographs if applicable concerning the death of

  Joshua Wayne Harvey, with the exception of those documents which the Medical

  Examiner claims a privilege and/or is prohibited by law or statute from producing.

         2.     The documents referenced in paragraph 1 shall be produced on or before

  fourteen (14) business days after receipt by the Office of Chief Medical Examiner of a


                                               2
Case 4:20-cv-00387-JFH-CDL Document 31 Filed in USDC ND/OK on 01/28/21 Page 3 of 3




  certified copy of this Order, with costs to be paid by the requesting party as provided by

  Okla. Stat. tit. 63, §§ 939 and/or 949, and released and delivered to: T. Michelle

  McGrew, Senior Assistant City Attorney for the City of Tulsa and Defendants Douglas,

  Harris, Dunlap, Taylor and Jordan, at City Hall, One Technology Center, 175 East

  Second Street, Suite 685, Tulsa, OK 74103.

         3.     Upon receipt of material from the Medical Examiner, City of Tulsa shall

  make arrangements for serving on Plaintiff’s counsel a complete copy of all material

  received pursuant to this order.

         4.     All Subpoenas, Motions, and Orders in the above-captioned lawsuit

  pending before this Court in which the Office of the Chief Medical Examiner of

  Oklahoma is an interested party shall be considered moot by this Order.

         IT IS SO ORDERED this 28th day of January, 2021.




                                               Chr
                                                 ist
                                                   ineD.Li
                                                         tt
                                                          le
                                               Uni
                                                 tedSta
                                                      tesMagi
                                                            st
                                                             rat
                                                               eJudge




                                               3
